

116 HR 3209 IH: Airport Transfer of License Act
U.S. House of Representatives
2019-06-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 3209IN THE HOUSE OF REPRESENTATIVESJune 11, 2019Mr. Lewis introduced the following bill; which was referred to the Committee on Transportation and InfrastructureA BILLTo amend title 49, United States Code, to codify requirements for changes in airport sponsorship or
			 operations with respect to airport operating certificates, and for other
			 purposes.
	
 1.Short titleThis Act may be cited as the Airport Transfer of License Act. 2.Changes in airport sponsorship or operations Section 44706 of title 49, United States Code, is amended—
 (1)by redesignating subsection (f) as subsection (h); and (2)by inserting after subsection (e) the following:
				
					(f)Change of airport sponsorship or operations
 (1)Undisputed change of airport sponsorship or operationsExcept as provided for in paragraph (2), for a proposed transfer of the sponsorship or operations of an airport to a new sponsor or operator, the Administrator shall issue an airport operating certificate to a new sponsor or operator if—
 (A)the holder of the airport operating certificate for such airport consents to the transfer of sponsorship or operations; and
 (B)the new sponsor or operator satisfies all requirements for obtaining a certificate under this section.
 (2)Disputed change of airport sponsorship or operationsFor a proposed transfer of the sponsorship or operations of an airport to a new sponsor or operator for which the holder of the airport operating certificate disputes such transfer, the Administrator shall issue an airport operating certificate to the new sponsor if the new sponsor or operator satisfies all requirements for obtaining a certificate under this section and the dispute is resolved by—
 (A)the issuance of a final, non-appealable judicial decision requiring a change of sponsorship or operations;
 (B)the issuance of a consent letter between the holder of an airport operating certificate and a new sponsor or operator; or
 (C)any other legally definitive means of requiring a change of sponsorship or operations that the Administrator determines appropriate.
 (g)Reimbursement of airport investmentAfter a change in sponsorship or operations under subsection (f), the new airport sponsor or operator shall reimburse the previous holder of an airport operating certificate for investments made by such holder that have not been fully recouped as of the change in airport sponsorship or operations and such reimbursement shall be consistent with all policies and procedures of the Federal Aviation Administration.
					.
			